Exhibit 10.1

 

AMENDMENT OF LEASE

 

THIS AMENDMENT is made and entered into as of 25th day of October 2012, by and
between NPA HARTFORD LLC, a Delaware limited liability company (“Landlord”), and
COLT DEFENSE LLC, a Delaware limited liability company (“Tenant”).

 

RECITALS

 

A.                                   Landlord and Tenant are parties to a Net
Lease dated as of October 26, 2005 (the “lease”).

 

B.                                     Landlord and Tenant wish to amend the
Lease as provided herein, among other things, to extend the term of the lease.

 

NOW, THEREFORE, In consideration of the premises and the mutual covenants
hereinafter set forth, the Parties do hereby agree as follows:

 

1.                                       All capitalized terms used in this
Amendment that are defined in the Lease shall have the same meanings in this
Amendment as they do in the Lease.

 

2.                                       Paragraph 1.2 of the lease is deleted
and the following is substituted In lieu thereof:

 

Term.  The period of Ten (10) Lease Years, plus any partial calendar month at
the beginning of the Term, beginning on the Commencement Date and ending on the
Termination Date, as the same may be from time to time extended. The Term ending
on the Termination Date, is hereinafter sometimes referred to as the “Initial
Term.”

 

3.                                       Paragraph 1.4 of the lease is deleted
and the following is substituted in lieu thereof:

 

Termination Date. October 25, 2015, as duly extended or earlier terminated.

 

4.                                       Paragraph 1.8 of the lease is amended
to insert at the end:

 

Year 8

 

EIGHT HUNDRED TWENTY FIVE THOUSAND and 00/100 Dollars ($825,000.00)

 

SIXTY EIGHT THOUSAND SEVEN HUNDRED FIFTY and 00/100 Dollars ($68,750.00)

 

 

 

 

 

Year 9

 

EIGHT HUNDRED FORTY ONE THOUSAND FIVE HUNDRED and 00/100 Dollars ($841,500.00)

 

SEVENTY THOUSAND ONE HUNDRED TWENTY FIVE and 00/100 Dollars ($70,125.00)

 

 

 

 

 

Year 10

 

EIGHT HUNDRED FIFTY EIGHT THOUSAND THREE HUNDRED THIRTY SIX and 00/100 Dollars
($858,336.00)

 

SEVENTY ONE THOUSAND FIVE HUNDRED TWENTY EIGHT and 00/100 Dollars ($71,528.00)

 

--------------------------------------------------------------------------------


 

5.                                      Section 19.1 of the Lease is amended to
delete and replace the addresses for notice of landlord with the following, and
the following is substituted in lieu thereof:

 

LANDLORD:

 

NPA HARTFORD LLC

 

 

c/o Sciens Capital Management LLC

 

 

667 Madison Avenue

 

 

New York, NY 10065

 

 

ATTN: Daniel J. Standen

 

 

Tel: (212) 471-6100

 

 

Fax: (212) 471-6199

 

 

 

With a Courtesy Copy to:

 

FINN DIXON & HERLING LLP

 

 

177 Broad Street, 15th Floor

 

 

Stamford, CT 06901-2048

 

 

ATTN: Brett W. Dixon, Esq.

 

 

Tel: (203) 325-5000

 

 

Fax: (203) 325-5001

 

6.                                      Each of Tenant and Landlord does hereby
represent to the other that no broker or agent brought about or participated in
this Amendment and agrees to indemnify and hold harmless the other from and
against any and all liabilities and expenses whatsoever, including, without
limitation, reasonable attorneys’ fees, arising from any such claims based on
any acts of such party.

 

7.                                       Except to the extent expressly amended
by this Amendment, the Lease remains in full force and effect in accordance with
its terms.  All references in the Lease to the Lease shall hereafter refer to
the Lease as amended by this Amendment. This Amendment shall be binding upon and
inure to the benefit of each of the parties and their permitted successors and
assigns under the Lease. This Amendment will be governed by and construed under
the laws described in Section 21.11 of the Lease. This Amendment is not to be
recorded.  It is understood that this Amendment shall not be binding upon either
party unless and until both parties have executed and delivered an original
counterpart of this Amendment to the other party (which delivery may be by
facsimile, pdf or other electronic versions provided an original is also
subsequently and promptly provided). This Amendment may be executed in
counterparts, each of which shall be deemed an original and together which shall
constitute one and the same agreement. Each signatory of this Amendment
represents hereby that he or she has the authority to execute and deliver the
same on behalf of the party hereto for which such signatory is acting.

 

[Remainder of Page Intentionally left Blank]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDMENT TO LEASE]

 

Dated at Hartford, Connecticut as of the day and year first above written.

 

NPA HARTFORD LLC

 

COLT DEFENSE LLC

 

 

 

By NPA Management LLC

 

 

Its Managing Member

 

 

 

 

 

By:

/s/ Daniel Standen

 

By:

/s/ Gerald R. Dinkel

 

Name: Daniel Standen

 

 

Gerald R. Dinkel

 

Authorized Member

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------